DETAILED ACTION 
The amendment submitted on February 4, 2021 has been entered.  Claims 3-4 and 8 are pending in the application.  Claim 8 is withdrawn, and claim 3 is rejected for the reasons set forth below.  Claim 4 is objected to but would be allowable if rewritten in independent form.  No claim is allowed.  
Allowable Subject Matter 
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claim Objections 
Claim 3 is objected to because of the following informality: At the end of the claim after the word “mammal,” the phrase “in need thereof” should be inserted.  Appropriate correction is required.  
Election by Original Presentation 
The action mailed on December 21, 2018 required restriction between the following two groups:  
Group I, drawn to a prophylactic or therapeutic agent for delirium.  
Group II, drawn to a method for preventing or treating delirium.  
On February 19, 2019, applicant elected without traverse Group II.  Now, applicant has submitted amended claim 8, which is independent or distinct from the two groups listed above, and is designated as the following new restriction group:  
Group III, drawn to a method for preparing a pharmaceutical composition.  

Withdrawn Rejections 
The rejection of claim 6 under 35 U.S.C. 101 and 112(b) is withdrawn because this claim has been cancelled.  
The rejection of claim 8 under 35 U.S.C. 101 and 112(b) is withdrawn because the claim has been amended to recite a step of “combining.”  
The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Uchikawa in view of Tsuda is withdrawn because the examiner finds applicant’s arguments (see applicant’s Remarks, submitted February 4, 2021, at pp. 5-9) to be persuasive.  
Maintained Rejections Claim Rejections – 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary 
Claim 4 remains rejected under 35 U.S.C. 103 as being unpatentable over Uchikawa (US 2009/0182023 A1) in view of Tsuda (Int. J. Psychiat. Med., 2014, 47, 97-104).  
Uchikawa (cited in the prior action) discloses compounds of claim 3 (para. 0009-27, 0131-51), including the compound of claim 4 (para. 0015, 0139), and use thereof as a “melatonin receptor agonist” (para. 0027).  These compounds have high affinity for melatonin receptors (MT1 receptor, MT2 receptor), and they have numerous advantages, such as favorable “toxicity (e.g., acute toxicity, chronic toxicity, genetic toxicity, reproductive toxicity, cardiotoxicity, drug inter-action, carcinogenicity and the like),” as well as superior “stability and in vivo kinetics (absorption, distribution, metabolism, excretion and the like),” which makes them useful as pharmaceutical products for treating a diverse range of many different diseases (para. 0235).  
The difference between the prior art and the claims at issue is that Uchikawa does not specifically disclose treating delirium as the disease.  
Tsuda (cited in the prior action), however, discloses that both melatonin and ramelteon, a synthetic MT1/MT2 agonist, are effective in the treatment of delirium (p. 98, “Introduction”).  
It would have been prima facie obvious to one of skill in the art as of the effective filing date to use the melatonin agonists of Uchikawa in the treatment of delirium as taught by Tsuda.  It is the natural motivation of the skilled artisan to use existing drugs in accordance with their known or expected pharmaceutical properties.  See, e.g., MPEP 2144.07 (Art Recognized Suita-bility for an Intended Purpose).  Apprised of the utility of the drugs of Uchikawa as melatonin agonists, it would have been apparent to use them in the melatonin-mediated treatment of delirium taught by Tsuda.  One would have viewed substituting one melatonin agonist for another drugs in the same therapeutic class as being a matter of routine experimentation and therefore prima facie obvious.  “An express suggestion to substitute one equivalent component [i.e., drug] or process for another is not necessary to render such substitution obvious.”  See MPEP 2144.06(II) (Substituting Equivalents Known for The Same Purpose).  Therefore, one would 
Furthermore, where “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art,” patentable subject matter is unlikely to exist.  See MPEP 2143.  The examiner therefore concludes that the use of a known melatonin agonist in treatment of delirium as claimed would have been readily predictable from the prior art and therefore prima facie obvious.  
Response to Arguments 
The examiner is persuaded by applicant’s argument (see, e.g., applicant’s Remarks at p. 9) that “a person having ordinary skill in the art would not have been able to select any compound from Uchikawa in view of Tsuda and have a reasonable expectation of success in treating delirium because the affinity of MT1 and MT2 receptors is not indicative of therapeutic efficacy for delir-ium [treatment].”  The examiner also notes that applicant’s specification (pp. 54-58) includes evidence that the compound of instant claim 4 (referred to by applicant as “Compound A”) would be effective for treating delirium.  It is for this reason that claim 4 is, in principle, allowable.  
Applicant’s objective evidence of nonobviousness, however, is not commensurate in scope with the claims which the evidence is offered to support.  See MPEP 716.02(d).  Briefly, if one cannot predict, without evidence, whether a compound would reasonably be expected to be useful for treating delirium, then a question remains whether the other compounds recited in claim 3 would be so useful.  Applicant’s arguments with respect to claim 3 are therefore not persuasive.  
The record copy of Hatta, mentioned in applicant’s Remarks at p. 7, is of poor quality, so a duplicate copy is included with this action (see attached form PTO-892).  
Conclusion 
THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the exten-sion of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell,1 whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For questions about PAIR, please call the Electronic Business Center at 866-217-9197.  For a Customer Service Representative, call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 formerly “Theodore R. West”